DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 09/01/2022, has been entered and carefully considered. 
Claims 1, 5, 6, 9 have been amended, Claim 4, 7-8 are cancelled and Claims 1-3, 5-6, 9-15 are currently pending. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugimoto (JP 2002354000), submitted by Applicant’s IDS.
Regarding claim 1, 6, 9,  Sugimoto teaches a packet transfer device/method/computer readable medium configured to transmit received packets to an external device, the packet transfer device comprising: 
a packet classification unit, implemented with one or more processors, configured to classify the received packets into classifications such that at least a series of packets related to an identical communication flow are classified into an identical classification ([0020], “the data priority determination unit”); 
queues configured to hold the classified packets, each queue holding packets in one of the classifications, priorities being set to the queues ([0020], “the queue storage unit stores data in the queue designated”); 
a dequeue processing unit, implemented with the one or more processors, configured to extract packets from the queues under a predetermined rule based on the priorities set to the queues ([0021], Queue extracting unit” and Fig. 4); and 
a queue priority control unit, implemented with the one or more processors, configured to perform control, upon detecting that a reception amount of packets related to a communication flow temporarily or intermittently increases from a reception amount under a normal condition, such that a priority of one of the queues holding the packets related to the communication flow is temporarily raised to a high priority class from a lower priority class under the normal condition, during a period while the reception amount of the packets related to the communication flow temporarily or intermittently increases ([0037], “it is possible to prevent the real-time transmission of emergency data due to temporary large capacity data from being disturbed by temporarily raising/lowering the priority”);
wherein the queue priority control unit is configured to perform control, upon detecting that the reception amount of the packets is returned to the reception amount under the normal condition, such that the high priority class of the one of the queues holding the packets is temporarily lowered and then set to the lower priority class under the normal condition ([0038], “the threshold value B is used as a reference for restoring the priority level, and when the counter value becomes smaller than the threshold B, the priority level is restored to the original level”; it’s noted that the counter value is utilized to determine whether the reception amount of the packets is returned to the reception amount under the normal condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Beshai (US 2014/0321853). 
Regarding claims 2, 10 and 13, Sugimoto teaches all of the limitations except that that the reception amount of the packets related to the communication flow temporarily or intermittently increases from the reception amount under the normal condition, based on an arrival interval of the packets related to the communication flow. Beshai teaches the above limitation ([0139], “a data stream of a flow rate exceeding a predefined threshold”, it’s noted that a flow rate corresponds to amount of data transferred within a time interval of a flow). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Beshai, a well known knowledge in the art, in the system disclosed by Sugimoto to detect increase of reception amount of data packets. 


Allowable Subject Matter
Claims 3, 5, 11-12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411